& WwW bh

co Ob CO SN ON MN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED
FEB 11 2020

DAVID L. ANDERSON (CABN 149604) SUSAN Y. SOONG

United States Attorney CLERK, US. DISTRICT COURT
NORTH DISFRICT OF CALIFORNIA
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 19-CR-367-9 CRB
)
Plaintiff, )
VIOLATION:
Vv. 21 U.S.C. § 843(b) — Illegal Use of a Communication
Facility

a/k/a “Bomba,”

)
GUSTAVO ADOLFO GAMEZ-VELASQUEZ,)
)
)
Defendant.

 

 

 

SUPERSEDING INFORMATION
The United States Attorney charges:
On June 4, 2019, in the Northern District of California and elsewhere, the defendant,
GUSTAVO ADOLFO GAMEZ-VELASQUEZ,
a/k/a “Bomba,”
did knowingly and intentionally use a communication facility in committing, causing and facilitating the
i
H
H
if
H

INFORMATION

 
oO O& ss HA

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

commission of an act constituting a felony under Title 21, Subchapter I, in violation of Title 21, United

States Code, Section 843(b).
DATED: _ 2 | MN | LO DAVID L. ANDERSON
United States Attorney

 

RYA ZAEL_/
Assistant United States Attorney

INFORMATION

 
